Opinion issued July 1, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00668-CR
____________

CHARLIE FRANKLIN REAVES, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 9425409



 
MEMORANDUM  OPINION
               A jury found appellant, Charlie Franklin Reaves, Jr., guilty of aggravated
sexual assault, assessed punishment at confinement for seven years, and
recommended that appellant be placed on community supervision.  On October 31,
1995, the trial court sentenced appellant to confinement for seven years, suspended
the sentence, and placed him on community supervision for seven years.  The State
filed a motion to revoke appellant’s community supervision to which appellant
entered a plea of not true.  After a hearing on June 4, 2003, the trial court found the
allegations in the State’s motion to be true, revoked appellant’s community
supervision, and sentenced him to confinement for seven years.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that she served a copy of the brief and the appellate
record on appellant.  Counsel also advised appellant of his right to file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  We therefore affirm the judgment of the
trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).